Citation Nr: 0612572	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  95-11 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim of entitlement to recognition of 
the appellant as the helpless child of the veteran, and, if 
so, whether such recognition is warranted.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from August 1965 to October 
1969.  The veteran died in October 1969, while serving on 
active duty.  The appellant is the stepson of the deceased 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  Because the appellant has relocated 
since beginning this appeal, the claim is now under the 
jurisdiction of the RO in Detroit, Michigan.

The Board remanded the case in November 1996 for additional 
development of the evidence.  Following the claim's return to 
the Board, in March 1998, the Board denied the appellant's 
petition to reopen his claim of entitlement to recognition of 
the appellant as the helpless child of the veteran.  The 
appellant was notified of that action and he requested 
reconsideration.  The Chairman of the Board denied his 
request for reconsideration in September 1998.  Following 
that denial, the appellant appealed to the United States 
Court of Appeals for Veterans Claims, hereinafter the Court.  
The Court granted the parties' Joint Motion for Remand and 
vacated the March 1998 decision.  The claim was returned to 
the Board for further action.  

The Board once again denied the appellant's petition to 
reopen his claim of entitlement to recognition as the 
helpless child of the veteran.  That decision was dated 
September 1999.  Again the appellant appealed to the Court.  
In an October 2000 Memorandum Decision, the Court affirmed 
the September 1999 decision of the Board.  Nevertheless, by 
an Order dated September 2001, the Court withdrew its October 
2000 decision, vacated the September 1999 Board decision, and 
remanded the case to the Board for readjudication of the 
appellant's claim under the Veterans Claims Assistance of Act 
of 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005).  

The appellant testified at a hearing at the RO in January 
2002.  Following that hearing, the Board reviewed the 
veteran's claim and concluded that the appellant had 
submitted sufficient new and material evidence to reopen his 
claim.  However, upon reviewing all of the evidence before 
it, the Board also determined that the evidence did not 
support the appellant's claim, and it was denied.  Once again 
the claim was appealed to the Court, and once again the Court 
vacated the Board's decision.  

Following the Court's reasoning in its decision, in May 2004, 
the Board requested the opinion of an independent medical 
expert (IME) concerning medical questions presented by this 
claim.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. 
§ 20.901(d) (2005).  The requested IME opinion was received 
in November 2004, with an addendum received in April 2005.  
The appellant's attorney was notified of the IME opinion in 
accordance with Thurber v. Brown, 5 Vet. App. 119 (1993), and 
submitted additional argument in support of the appeal.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The Board denied a claim for entitlement to recognition 
of the appellant as the helpless child of the veteran in July 
1991, on the basis that the evidence did not show that the 
appellant's disabilities were of such a nature to have caused 
impairment of the appellant's ability to provide for himself 
on a permanent basis.  

3.  The appellant appealed the Board's decision to the Court, 
which affirmed the Board's denial in an April 1993 decision.

4.  Evidence has been presented since the July 1991 Board 
decision which is so significant that it must be considered 
in order to fairly decide the merits of the claim.

5.  The appellant is the veteran's stepson.  He was born in 
November 1966 and his eighteenth birthday was in November 
1984.

6.  At the time of the appellant's eighteenth birthday, he 
did not suffer from a physical or mental defect rendering him 
permanently incapable of self-support.


CONCLUSIONS OF LAW

1.  The July 1991 Board decision denying the appellant's 
claim for entitlement to recognition of the appellant as the 
helpless child of the veteran is final.  38 U.S.C.A. §§ 
7103(a), 7104(b) (West 1991); 38 C.F.R. § 19.104 (1991); 
currently 38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2005).

2.  Evidence submitted since the Board's July 1991 decision 
is new and material, and the appellants claim for entitlement 
to recognition of the appellant as the helpless child of the 
veteran is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).

3.  The criteria for recognition of the appellant as the 
helpless child of the veteran have not been met.  38 U.S.C.A. 
§ 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  The Board observes that 
the VCAA left intact the requirement that a claimant must 
first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
(West 2002).  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2005).

Because the veteran's request to reopen the previously denied 
claim was received in the early 1990s, many years prior to 
the enactment of these regulations, these regulatory 
provisions do not apply.  A review of the Court's September 
10, 2001, Order in this case shows that it was predicated on 
the holding in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that all provisions of the VCAA were potentially applicable 
to all claims for VA benefits and that the Board must 
determine in the first instance whether the provisions of the 
VCAA had been complied with.  The Order assumed that the 
pertinent provisions of the VCAA were retroactively 
applicable to all pending claims, including to a case that 
had been finally decided by the Board prior to the effective 
date of the VCAA.  This position was subsequently overruled 
by a superior tribunal in Bernklau v. Principi, 291 F. 3d 795 
(Fed. Cir. 2002), and Dyment v. Principi, 287 F. 3d 1377 
(Fed. Cir. 2002). 

The Order in this case constitute the "law of the case."  
The "law of the case" doctrine would normally preclude 
reconsideration of an issue already decided by an appellate 
court in the same case, but that doctrine must yield to an 
intervening change of controlling law where, as here, that 
change results from a decision of a higher court and 
reexamination of the issue is plainly required.  See Johnson 
v. Brown, 7 Vet. App. 25, 27 (1994).

Considered in that light, the Board concludes that pertinent 
provisions of the VCAA are not retroactively applicable in 
this case and that, as in Stephens v. Principi, 16 Vet. App. 
191 (2002), the remaining provisions of the Act are not 
implicated in this appeal.  This appeal involves a claim to 
reopen a claim previously and finally denied by the Board.  
Such a case is one that requires the submission of new and 
material evidence to reopen.  This has been the case each 
time the claim has come before the Board, and it is the case 
under the VCAA.  See 38 U.S.C.A. § 5103A(f) (West Supp. 
2002).  As the Board's determination on this point to reopen 
is favorable to the appellant, he is not prejudiced by the 
Board's consideration of that issue.

Nevertheless, the Board notes that the most recent Joint 
Motion for Remand which the Court adopted in its Order of May 
2003, concluded that the VA had the responsibility of 
ensuring that the appellant was notified of the precepts 
found in the Court cases of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), and Charles v. Principi, 16 Vet. App. 370 
(2002).  

Yet, if the VCAA were applicable to this case, there would be 
no outstanding duty to provide the claimant and his 
representative notice of required information and evidence 
not previously provided that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005).  
VA would have satisfied its duty to notify by means of a 
September 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

The Board further notes that the appellant was notified of 
the information necessary to substantiate his claim by means 
of the issuance of the original statement of the case (SOC), 
the supplemental statements of the case (SSOCs), the numerous 
Board actions, and the Court's orders (and associated 
documents).  Specifically, in those documents, the appellant 
has been told that he needed to submit evidence supporting 
his assertions that he provided new and material evidence 
sufficient to reopen his claim.  More specifically, the RO 
issued an SOC in March 1995 to the appellant which includes 
the pertinent regulation regarding the helpless child claim.  
In December 1996, the RO sent a letter to the appellant 
requesting that he submit an authorization for the release to 
the VA of the records of a private medical provider.  It was 
also indicated that if he wanted to expedite his claim, he 
could have the doctor send the reports to the RO.  Numerous 
SSOCs have been issued since that time.  The Board issued 
decisions in March 1998 and September 1999 which denied the 
appellant's request to reopen his claim but which also 
included the pertinent laws and regulations regarding the 
underlying claim for entitlement to recognition as the 
helpless child of the veteran.  The appellant testified at a 
hearing before a Decision Review Officer in January 2002.  
Additionally, the Board's decision of August 2002 went 
through a step-by-step analysis of the claim.  It provided 
specific detail when the Board reopened the claim, and then 
it went through a comprehensive analysis of the information 
provided in support of the claim.  

The SOC, SSOCs, Board decisions, and correspondence from the 
RO to the appellant together listed the evidence considered 
and the legal criteria for evaluating the claim; provided an 
analysis of the applicable law, regulations, and criteria as 
applied to the facts; and informed the appellant of the 
information and evidence necessary to substantiate the claim.

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  It is noted that 
the appellant's attorney, in his "Motion for 
Reconsideration", dated August 2005, admitted that the VA 
had fulfilled its duty to assist and to notify the appellant 
with respect to his claim.  Also, the VA informed the 
appellant that it would request records and other evidence, 
but that it was the appellant's responsibility to ensure that 
the VA received the records.  The appellant was told that he 
should inform the VA within 60 days of receipt of the 
September 2005 VCAA letter of any additional records or 
evidence necessary for his claim.  The record reflects that 
since that letter was issued, the appellant has submitted 
documents with respect to his claim.  Also, additional 
medical information has been obtained.  All of these records 
have been accepted and included in the claims folder for the 
Board's review.

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the appellant's available medical treatment records.  
The RO has obtained the records of the Social Security 
Administration (SSA) regarding the decision to award benefits 
to the appellant as well as the records used to make that 
determination.  As noted above, the RO requested that the 
appellant submit an authorization for the release of all of 
the doctors who have treated him.  The record gives no notice 
of unobtained evidence or of other evidence that could 
substantiate a claim of entitlement to recognition as the 
helpless child of the veteran.

A September 1997 Report of Contact shows that the appellant 
requested that the RO obtain a VA medical opinion with regard 
to his claim.  The record indicates that the RO furnished the 
appellant's records to a VA Chief, Mental Health and 
Behavioral Sciences Service and a November 1997 opinion was 
rendered with regard to whether the appellant met the 
criteria of a helpless child at age 18.  The RO has obtained 
the requested VA opinion.  Additionally, following the 
Court's action of April 2003, the Board obtained an 
independent medical evaluation of the appellant.  The results 
of that analysis has been included in the claims folder for 
further review and the appellant, and his representative, 
have been given the opportunity to provide comments with 
respect to that analysis.  The Board finds that no further 
medical examination or opinion is necessary to make a 
decision of the claim and any duty that might apply has been 
fully satisfied.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant (and 
his attorney) to inform the VA of that evidence.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinion with respect to his claim and the VA 
has obtained all known documents that would substantiate the 
appellant's assertions.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim involving new and material evidence 
and service connection, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the appellant on this element, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board is 
granting the appellant's claim to reopen but is denying the 
underlying claim involving service connection.  As such, the 
underlying benefit is not being granted.  An effective date 
will not be assigned.  Hence, the appellant is not prejudiced 
by the lack of this element of notice.  Mayfield.  

In this case, if VCAA notification had been required, any 
error in not providing a single notice to the appellant 
covering all content requirements would be harmless error.  
See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Here, the appellant would not be prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the appellant in this case has been notified as 
to the laws and regulations governing new and material (and 
service connection) cases.  He has, by information letters, 
rating decisions, an SOC, SSOCs, Board and Court actions, 
been advised of the evidence considered in connection with 
his appeal and what information VA and the veteran would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

I.  New and Material Evidence

The appellant is the veteran's stepson.  The appellant was 
born on November [redacted], 1966, and reached the age of 18 on 
November [redacted], 1984.  Approximately three years after the 
appellant was born, the veteran died.  The veteran's death in 
October 1969, while serving on active duty, was adjudicated 
to be service-connected via an RO's decision of April 1970.  

An eligible child of a veteran may be entitled to dependency 
and indemnity compensation (DIC) in the event of a veteran's 
service-connected death.  38 U.S.C.A. § 1310 (West 2002).  
For purposes of determining eligibility as a claimant under 
Title 38, a child must be unmarried and must be either under 
the age of 18, have become permanently incapable of self- 
support before the age of 18, or be between the ages of 18 
and 23, and pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 
2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2005).

The appellant in this case has limited his claim to his 
contention that he became permanently incapable of self- 
support before the age of 18, which, if supported by the 
evidence, would render him a child of the veteran for VA 
purposes under 38 U.S.C.A. § 101(4)(a)(ii) (West 2002).

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West 2002); 38 
C.F.R. § 20.1100 (2005).  When a claim is disallowed by the 
Board, the claim may not be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  38 
U.S.C.A. § 7104(b) (West 2002).  In order to reopen a claim 
which has been previously denied and which is final, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 2002).

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

A claim for entitlement to recognition of the appellant as 
the helpless child of the veteran was initially denied by the 
RO in December 1987.  The RO notified the appellant of its 
determination in February 1988.  The following May 1989, the 
RO confirmed its prior denial of entitlement to recognition 
of the appellant as the helpless child of the veteran.  The 
appellant appealed this decision to the Board.

In May 1990, the Board concluded that there was no evidence 
substantiating appellant's claim of permanent incapacity 
prior to his eighteenth birthday, and his claim was, 
therefore, denied.  The appellant filed a Notice of Appeal 
with the Court.  In response to appellant's informal brief, 
the Secretary of Veterans Affairs (Secretary) filed a motion 
for summary remand for the Board to provide sufficient 
"reasons or bases" for its decision.  The appellant did not 
respond to the Secretary's motion, and in May 1991, the Court 
issued an order granting the Secretary's motion.

The Board then issued a July 1991 decision; in that action, 
the Board concluded that the appellant had not been shown to 
be permanently incapable of self-support and that he was not 
entitled to recognition as a child of the veteran on the 
basis of permanent incapacity for self-support before 
reaching the age of 18.  The appellant appealed the Board's 
decision to the Court.  In April 1993, the Court upheld the 
Board's July 1991 decision.

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  In July 1991, the Board denied 
the claim, and that denial is final.  38 U.S.C.A. §§ 7103(a), 
7104(b) (West 1991); 38 C.F.R. § 19.104 (1991); currently 38 
U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2005).  The appellant appealed that determination to the 
Court, which affirmed the Board's decision in an April 1993 
decision.  Although the Court's decision also becomes final 
on the expiration of the period within which an appellant may 
file a notice of appeal to the U.S. Court of Appeals for the 
Federal Circuit (38 U.S.C.A. § 7291(a)), the Court's review 
is limited to the record of proceedings before the Board.  
See 38 U.S.C.A. § 7252(b) (West 2002).   Accordingly, because 
the Court did not review any evidence other than that of 
record at the time of the Board's 1991 decision, the Board 
must look to the evidence added to the record since its 1991 
final decision.

The evidence received subsequent to July 1991 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Since July 1991, the appellant has submitted private medical 
records and written statements, and has provided testimony 
before the VA.  The new evidence includes a June 2002 
statement from a John Pankiewicz, M.D., indicating that the 
doctor had reviewed relevant documentation regarding the 
appellant in order to issue an expert medical opinion as to 
his eligibility for VA disability benefits as a helpless 
child.  The opinion includes a list of the documents, dated 
from April 1986 to July 1988, located in the record, that 
were reviewed and his summary comments on the documents 
reviewed.  He asserted that it had been determined that 
mental retardation and a personality disorder were present 
prior to the age of 18.  Dr. Pankiewicz further reported that 
there was adequate evidence to consider the presence of the 
appellant's complicating pain syndrome prior to age 18.  The 
doctor concluded to a reasonable medical certainty, based on 
the examination of the records noted, that the appellant was 
permanently incapable of self-support prior to his eighteenth 
birthday based on mental impairment.

The medical and testimonial evidence is new.  This 
information was not of record in July 1999.  It is so 
significant that, while not dispositive, it must be 
considered in order to decide his claim fairly.  Accordingly, 
the Board concludes that the appellant has submitted evidence 
that is new and material, and the appellant's claim of 
entitlement to recognition of the appellant as the helpless 
child of the veteran is reopened.

II.  Service Connection

Because the Board has determined that evidence is "new and 
material," the claim is reopened and must be evaluated on 
the merits.  In light of Bernard v. Brown, 4 Vet. App. 384 
(1993), consideration must be given to whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.

As discussed above the appellant in this case has limited his 
claim to his contention that he became permanently incapable 
of self-support before the age of 18, which, if supported by 
the evidence, would render him a child of the veteran for VA 
purposes under 38 U.S.C.A. § 101(4)(a)(ii) (West 2002).  The 
claimant has had ample opportunity to present evidence and 
argument on the merits of his claim.  He has, in fact, argued 
the merits of his claim.  He has been advised of the 
requirements to establish entitlement to recognition as the 
helpless child of the veteran.  Additionally, even if the 
appellant may have claimed prior to the Board's previous 
decision of August 2002 that he had not been given adequate 
notice, since that time that has not been the case.  Via the 
issuance of the Board's August 2002, the appellant was given 
precise information as to how his claim might be decided.  
His attorney has been informed as such.  Moreover, the Board 
specifically issued a Remand in August 2005 that informed the 
appellant the necessity of providing evidence in support of 
his claim.  Following that action, the appellant's attorney 
acknowledged, in his response (Motion for Reconsideration) 
that the appellant had been properly informed.  In the 
circumstances of this case, there is no prejudice to him in 
the Board's consideration of this claim on its merits.

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. § 
3.356 (2005) are for consideration.  Principal factors for 
consideration are:

(1)  The fact that a claimant is earning 
his or her own support is prima facie 
evidence that he or she is not incapable 
of self-support.  Incapacity for self-
support will not be considered to exist 
when the child by his or her own efforts 
is provided with sufficient income for 
his or her reasonable support.

(2)  A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his or her condition was 
such that he or she was employed, 
provided the cause of incapacity is the 
same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that 
could be considered as major factors.  
Employment which was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by reason 
of disability, should not be considered 
as rebutting permanent incapability of 
self-support otherwise established.

(3)  It should be borne in mind that 
employment of a child prior or subsequent 
to the delimiting age may or may not be a 
normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of parents, and the 
like.  In those cases where the extent 
and nature of disability raises some 
doubt as to whether they would render the 
average person incapable of self-support, 
factors other than employment are for 
consideration.  In such cases there 
should be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends.

4)  The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.

The Court has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of 
his or her eighteenth birthday."  Dobson v. Brown, 4 Vet. 
App. 443, 445 (1993).  For purposes of initially establishing 
helpless child status, the claimant's condition subsequent to 
his or her eighteenth birthday is not for consideration.  
However, if a finding is made that a claimant was permanently 
incapable of self-support as of his or her eighteenth 
birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis.  The second step is whether there is improvement 
sufficient to render the claimant capable of self-support.  
Id.  If the claimant is shown to be capable of self-support 
at eighteen, VA is required to proceed no further.  Id.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2005).  

The appellant submitted requests for approval of school 
attendance to the RO in March 1985 indicating that he was 
enrolled full-time in high school with an expected graduation 
date of June or July 1985.  He also submitted an Application 
for Dependency and Indemnity Compensation or Death Pension in 
March 1985, in which he, the appellant, reported that he was 
attending school and was not seriously disabled.  A February 
1986 request for approval of school attendance further 
indicated that the appellant was enrolled full-time in an 
auto body class, beginning in December 1985, with an expected 
graduation date of June 1988.

The appellant submitted several written statements to the RO 
in 1986.  He stated, in pertinent part, that he was too sick 
to attend school or work, that he terminated his enrollment 
in the auto body class in February 1986 because of 
disability, and that he had been permanently and totally 
disabled since age 15 because of headaches, a burn, chest 
pain, along with back, right arm, and heart disorders.

In May and June 1986, the appellant provided obviously 
altered invoice preparation documents from the Family Health 
Center, Inc., stating that he was permanently disabled since 
age 15.  One of these documents is an original, signed by a 
physician's assistant in black ink.  In blue ink, a number of 
additional diagnoses had been checked, and someone had 
written in a diagnosis of "bad heart."  Hypertension, 
cardiomyopathy, high blood pressure, arteriosclerotic heart 
disease, or some other specific diagnosis of a cardiological 
disability or disorder, proffered by a medical provider, was 
not given.  Also in blue ink, it was written that the 
appellant "is permanently disabled definition by Social 
Security incurred at age 15 teen year old and is definition 
by Social Security."  The other invoice document is a 
photocopy on which the patient information is illegible, 
other than what has been handwritten, and on which is written 
"child was disability at age 15 teen year old."  The 
physician's signature is not one of those listed on the form 
and appears to have been written over the top of another 
signature.  Another notation states that the appellant 
"wrote in problems," and an arrow points to the list of 
diagnostic codes, over which the word "DIAGNOSIS" has been 
scratched out and "problems" written in.  (All spelling and 
punctuation as in original.)

May 1986 requests for approval of school attendance revealed 
that the appellant was enrolled in an adult education school 
studying art (basic drawing), beginning in April 1986.  An 
employee of the Kalamazoo Adult High School verified that the 
appellant completed an English course with a passing grade 
that lasted from January to May 1986.

The appellant then submitted in July 1986 an obviously forged 
document that was purported to be a report from Dr. Jerry 
Thompson, stating that the appellant "has been disabled at 
age 15 teen year old He is totally disabled."  (Punctuation 
and spelling as in original.)

An excerpt from a March 1987 Social Security Administration 
(SSA) decision disclosed that the appellant had a high school 
education with no past relevant work history.  He allegedly 
became disabled on January 10, 1982, because of a back 
impairment and headaches.  Medical findings included scarring 
in the right lower rib cage from an old burn, mental 
retardation, autism, and a personality disorder.  The SSA 
administrative law judge determined that the appellant was 
suffering from severe impairment and was disabled within the 
meaning of the Social Security Act.

In June 1987, Ronald M. Crofton, M.A. reported that the 
appellant initiated counseling at the Center for Counseling 
and Psychological Services beginning on June 12, 1987.  
Another document, from Paul Kolon, MSW, of the Douglass 
Community Association, reported that in June 1987 he 
processed the intake assessment of the appellant in September 
1986.  Overall, Mr. Kolon viewed the appellant as 
"functioning within the normal range of emotions, with no 
significant emotional problems."

The appellant's aunt reported in June 1987 that she cared for 
the appellant from 1982 to 1985 after he was struck by a car.  
One month later, in July 1987, a private physician from 
Kalamazoo Family Medicine reported that the appellant had 
been under his care and was "Partially Incapacitated" since 
1982 because of a back disorder resulting from an accident.  
The doctor did not mention or insinuate that the appellant 
was partially or wholly incapacitated or that the appellant 
had been unable to support himself prior to the appellant's 
eighteenth birthday.  

The appellant was afforded a VA examination in October 1987.  
His history was consistent with that noted above.  He was 
reportedly unemployed.  Pertinent diagnoses included low back 
syndrome with no neurological disease and no neurologic 
disability, a burn scar of the back, and history of trauma to 
thoracic and lumbar back.

In December 1987, the appellant submitted VA Form 21-4176, 
Report of Accidental Injury, indicating that he was involved 
in an accident in June 1982.  He reported that he "riding a 
wheel when the car truck me".  He indicated that he received 
no injuries from the accident.

A November 1988 request for approval of school attendance 
revealed that the appellant was enrolled full time in an 
adult education school studying English, history, math and 
science, beginning in June 1987, with an expected graduation 
date of May 1988.  He stated that he had never worked.

The appellant reported in April 1989 that he was not able to 
care for himself because of physical and mental disability 
and that his sister took care of him.  This care included the 
appellant's cooking, cleaning, washing, and grocery shopping.

Additional SSA records disclosed that the appellant underwent 
psychological evaluation in January 1987.  He had a full 
scale intelligence quotient (IQ) of 66.  This score placed 
the appellant in the mentally retarded range of intellectual 
ability.  The evaluation reported that the appellant's 
ability to learn and profit from experiences was limited, and 
that he was socially withdrawn and isolated.  The examiner 
doubted whether he had the intellectual capacity to manage 
his own funds adequately.  A diagnosis was given of mild 
mental retardation, and major depression and avoidant 
personality disorder were ruled nonapplicable.

The appellant provided a May 1989 statement in support of 
claim signed by his sister and a friend, which indicated that 
they knew of his disabilities since 1982.

In May 1993, the appellant submitted a November 1991 written 
statement from a Betty Whitener, M.D.  Dr. Whitener wrote of 
the appellant:

[He] has been unable to work since 1982 
due to a car wreck.  In 1989 he as [sic] 
diagnosed with Rheumatoid Arthritis.  The 
patient was seen on April 2, 1990 for 
Rheumatoid Arthritis, April 19, 1990 for 
Rheumatoid Arthritis and Duodenal Ulcer, 
May 2, 1990 for Duodenal Ulcer and May 
31, 1990 for Upper Respiratory Infection. 
. . . This patient appears to be 
permanently disabled.

Submitted also was a statement provided by the appellant's 
aunt.  She stated, in a document dated December 1993, that 
the appellant was in her care.  In January 1994, she further 
stated that he had been permanently physically and mentally 
disabled since 1982.

A February 1994 statement, purportedly from Dr. Whitener and 
addressed to the "Department of Verteran [sic] Affairs," 
said that the appellant had been permanently mentally 
"disable sent" 1982.  A signature stamp was used for the 
signature.

Dr. Whitener submitted an additional statement to the RO in 
March 1994.  She indicated that the appellant was riding a 
bicycle at the age of 15 when he was struck by a car.  She 
further wrote that, "According to [the appellant], he has 
been disabled since that occurrence. . . .[The appellant] now 
lives with his aunt . . . who has been taking care of him 
since his accident in 1982.  [The appellant] appears to be 
permanently disabled."  It is of note that Dr. Whitener did 
not mention the appellant's previous statements, provided in 
1985 and 1986, that reported that he was not seriously, or 
permanently, disabled.  One month later, in April, Doctor 
Whitener further reported the appellant suffered from an 
adjustment disorder with depressed mood and a dependent 
personality.

The appellant submitted a statement to the RO in May 1994 to 
the effect that he was helpless before age 18 and unable to 
secure and maintain employment because of his disabilities.

In April 1995, the appellant provided a copy of a July 1976 
traffic accident report showing that he was struck by a car 
while on his bicycle.  There were no injuries, and no first 
aid was given.  

The record reflects that the appellant asked one of his 
previous treating physicians, Otis Lee Tugwell, M.D., to 
provide the appellant's reports of medical treatment since 
1978.  Dr. Tugwell responded in July 1995 that those records 
had been destroyed.  Dr. Tugwell did not proffer any 
additional information with respect to the treatment the 
appellant received or any diagnoses that might have been 
given.  

The RO wrote to the appellant in December 1996 and requested 
that he provide Authorization of Release of Information so 
that the records of Dr. Whitener could be obtained.  The 
appellant responded that he had been treated by Dr. Whitener 
for about 11 years, but did not provide an Authorization of 
Release of Information.  He did, however, provide a December 
1996 report of medical examination from Dr. Whitener showing 
diagnoses of arthritis of the spine and right shoulder due to 
a 1982 motor vehicle accident and an adjustment disorder with 
depressed mood.  Dr. Whitener further commented that the 
appellant lived by himself but needed daily supervision.  A 
relative visited daily and helped him with all activities of 
daily living.  She described the appellant as emotionally 
unstable and very dependent upon others for support and care.  
A release has never been forthcoming.  Nevertheless, a 
November 1999 statement of Dr. Whitener, in response to the 
RO's request for records, indicates that all medical files 
were destroyed in a fire in October 1999.

The appellant provided and the RO obtained numerous medical 
records from SSA considered in conjunction with the 
appellant's claim.  These records were dated from 1986 to 
1988 and showed evaluation of various disabilities, both 
physical and mental.  In April 1986, John B. Morrill, M.D., 
after examining the appellant and recording his history, 
stated that "[e]vidently he has been essentially non- 
productive for the last three or four years.  He [the 
appellant] relates this to a burn over the right flank area. 
" 

Interview notes dated in April, June, and July 1986 reflect 
conversations with the claimant and with a friend.  The 
claimant stated that he lived alone and did not have friends, 
that he cooked simple meals for himself, and that he washed 
the dishes in which he prepared his food.  He said he had no 
problem keeping his place clean, because he lived alone, but 
he did not sweep or do other cleaning because of back pain.  
He said he was unable to walk far and that he had a cab go to 
the store and pick up his groceries and pick up and deliver 
his laundry.  He took showers because of a reported inability 
to get into the tub.  The appellant's friend stated that his 
cousin picked him up to go grocery shopping.  She said he had 
lived with her until two weeks before, when he moved into 
another apartment.  She said that the appellant could read 
and handle money without difficulty, and that he was a very 
clean person who got along well with others.  She could think 
of no limiting factors keeping him from working, other than 
back pain.  On an interview with the claimant in July 1986, 
he was said to be polite, cooperative, and lucid.  He said he 
lived alone and did all his own daily living chores.  In 
September 1986, he reported that he continued to live alone 
and to take care of all his daily chores.  He could tie his 
shoes and button buttons.  He reported that his back 
continued to bother him, but he had not established contact 
with the medical community.

An October 1986 letter from P. Kolon, mental health 
specialist with Douglass Community Association was a report 
of an intake assessment.  It indicated that the appellant was 
assertive, intelligent, and well spoken.  Nevertheless, the 
report further noted that there was a lack of eye contact and 
lack of trust.  Mr. Kolon concluded that referral to a 
consulting psychiatrist was not appropriate, and the 
appellant did not choose to make any referrals to specialists 
for physical problems.  The case was closed.

A mental residual functional capacity assessment dated in 
November 1986 by R. Creager, M.D., was part of the Social 
Security records.  The assessment was that the appellant's 
understanding and memory was either not significantly limited 
or there was no evidence of limitation.  Sustained 
concentration and persistence, social interaction, and 
adaptation categories all also carried assessments of no 
significant limitation or no evidence of limitation.  The 
examiner stated that the appellant was able to understand and 
remember simple instructions and that there was no evidence 
of psychiatric disability in concentration or persistence.  
There was no evidence of difficulty in adapting.

A copy of the March 1987 SSA decision was also included, 
which determined that the appellant had been disabled 
beginning January 10, 1982.

The appellant also submitted medical records from Borgess 
Behavioral Medicine Service/Delano Clinic, dated from 1989 to 
1992, evidencing treatment primarily for psychiatric 
symptomatology.

In May 1997, the appellant's mother submitted written 
statements to the effect that the appellant had mental 
problem since childhood and physical problems since he was 
struck by a car in 1982.  She stated that he was physically 
and mentally incapable of caring for himself.  Although he 
completed the twelfth grade, she felt that he had the mind of 
a fifth grader.  He allegedly needed assistance putting on 
his clothes.

The appellant's aunt also submitted a written statement in 
May 1997, indicating that the appellant had lived with her 
and that she had cared for him since 1982.  Either she or 
another family member assisted him with activities of daily 
living.  It was her opinion that he was permanently incapable 
of self-support prior to the age of 18 and currently.

The appellant provided a copy of his academic record from 
1972 to 1984.  His grades were primarily Cs and Ds.  He 
passed all grades with the exception of the seventh, when he 
was retained for one year.

A VA examiner reviewed the appellant's claims file in 
November 1997.  The examiner stated:

. . . it is difficult to fully assess 
what his status would have been in 1984.  
His mild mental retardation appears to 
have been a lifelong problem.  The 
problems with personality disorder and 
chronic pain also appear to be 
longstanding, although it is more 
difficult with these to determine the 
exact time of their onset and their 
severity at a given time in the past.

In April 1998, the appellant submitted a copy of a transcript 
of his academic record for the school year 1984-85 when he 
was in the twelfth grade.  It shows that he passed the 
twelfth grade and graduated in June 1985.

A December 2000 statement of Lauretta R. Cillan, M.D., 
indicates that the appellant has been disabled since 1982 
following a "care" accident when he was 16 years old.  
Doctor Cillan did not provide any additional explanation as 
to why the appellant was disabled, how she determined that 
the appellant was disabled from age 16, or what documents she 
based her opinion thereon.  

In March 2001 a statement, allegedly from the appellant's 
sister, was submitted.  However, it was signed and written by 
the appellant.  It stated that the appellant was totally and 
permanently disabled before age 18.  It stated that the 
records of Dr. Whitener, the appellant's doctor from 
childhood, were destroyed by a fire.

Dr. Cillan provided an additional statement in March 2001.  
She stated that she had reviewed two of the appellant's 
charts.  Those charts indicated that the appellant had ten 
sessions from April to August 1989 and that diagnosis was 
adjustment disorder with depressed mood.  Additionally, she 
scribed that the charts indicated that the appellant was 
mildly mentally retarded and he had not been able to work all 
his life.  It was stated that the appellant was seen at the 
Delano clinic from June 1990 to January 1992 with the same 
diagnosis.  Dr. Cillan indicated that she did a psychiatric 
evaluation in February 1991 and arrived at the same 
diagnosis.  It was stated that the appellant's case is one of 
mental retardation complicated by an accident which happened 
in 1982 at age 16.  It was indicated that he had never been 
able to work.

Kalamazoo Consultation Center records dated from June 1983 to 
October 1984 show that in June 1983, when the appellant was 
16, he continued to maintain himself independently in his 
home environment.  It was indicated that he shopped for food, 
prepared meals, maintained personal hygiene and arranged 
transportation to appointments.

In January 2002, the appellant testified before a Decision 
Review Officer at the RO.  He testified that he did not alter 
any medical records.  He asserted that he had been disabled 
since he was 15 years old when he was hit by a car.  He 
indicated that he mother, his aunt and other family members 
had taken care of him since the accident.  He testified that 
he needed assistance in getting in and out of bed, taking a 
bath and doing practically everything, and that he was in 
pain all the time.

Following the Court's last reversal, the Board obtained an 
independent medical examination (IME).  The doctor who 
accomplished the IME provided the Board with opinions dated 
November 2004 and April 2005.  The Board asked that the 
doctor provide an opinion as to whether mental and/or 
emotional impairment rendered the appellant permanently 
incapable of self-support before he attained the age of 18 
years.  The November 2004 report noted that the examiner had 
extensively reviewed the appellant's claims folders, 
including the documents provided the appellant that he 
claimed supported his assertions.  The doctor provided the 
following conclusions:

With regard to early childhood 
development and cognitive functioning, 
the appellant appears to have a long 
history of cognitive limitations 
affecting his education. . . . 

....

	. . . This indicates a moderate 
level of dysfunction but this is not 
completely disabling.  Furthermore, there 
is no evidence that he had any 
difficulties attending school, as his 
level of attendance was extremely high 
throughout the years . . .  This would 
indicate that a mood disorder or 
emotional problems did not prevent him 
from attending school. . . . he was able 
to function at his baseline. . . . Based 
on this information, I would opine that 
if Axis I psychiatric disorders exist, 
they are not disabling and most likely 
occurred after adulthood.

The doctor provided an addendum in 2005 which reported the 
following:

Based on data available in the record, 
there is no direct evidence to support a 
diagnosis of mild retardation.  

....

He only meets one of these criteria (poor 
social functioning) so does not meet the 
criteria for Autistic Spectrum Disorder.

	. . . The appellant may well meet 
criteria for a personality disorder, but 
the DSM-IV requires that a personality 
disorder cannot be diagnosed prior to the 
age of 18; therefore by definition this 
disorder could not have been present or 
disabling prior to his 18th birthday.

The Board has reviewed the appellant's various written 
statements along with his testimony.  It has compared and 
contrasted the numerous medical records and reports that have 
been obtained in conjunction with the appellant's claim.  And 
it has examined the assorted records provided by medical 
providers.  It is the Board's conclusion that the 
preponderance of the evidence is against the claim that the 
appellant was permanently incapable of self-support as of his 
eighteenth birthday.  As such, he is not entitled to 
recognition as the helpless child of the veteran.

The evidence shows that the appellant was enrolled in school 
prior to his eighteenth birthday and that he graduated from 
high school in 1985.  The record contains requests for 
approval of school attendance pertaining to education courses 
taken after the appellant's eighteenth birthday and show that 
the appellant was capable of pursuing education.  While the 
appellant's school transcript does show that he had limited 
intellectual ability in that his grades were low, it does not 
establish that he was so limited as to be permanently 
incapable of self-support.  The examiner who provided the IME 
report in November 2004 specifically and unequivocally 
concluded that any possible psychiatric and physical 
disabilities that the appellant may have been suffering 
during this time did not prevent him from attending and 
completing school.  She further opined that the appellant was 
able to function and while not excel in school, he was able 
to perform the functions and requirements of high school.  

Throughout this long appeal, the appellant has consistently 
asserted that he was permanently and totally disabled since 
the age of 15.  He has maintained that he suffered injuries 
in a car accident in 1982, which subsequently rendered him 
incapable of self-support.

The appellant submitted documents in May, June, and July 1986 
which were obviously altered.  These documents are medical 
records submitted in support of his claim and purported to 
show that he was totally disabled at age 15.  The Board has 
carefully reviewed these documents and determined that they 
have been purposely altered and modified as discussed above.  
It is true that the appellant has strongly averred that he 
did not alter any documents in support of his claim.  
Nevertheless, even if he did not alter the documents himself, 
the documents were, in fact, altered and modified prior to 
their receipt by the VA.  Moreover, he willingly proffered 
those documents to support his assertions.  The Board finds 
that the testimony of the appellant is not credible and that 
the altered documents, to the extent they purport to show 
that he was incapable of self-support prior to age 18, have 
no probative value.  

In the December 1987 Report of Accidental Injury, the 
appellant indicated that he received no injuries as a result 
of an accident when he was struck by a car in June 1982.  He 
has also submitted a copy of a July 1976 traffic accident 
report showing that he was struck by a car while on his 
bicycle and there were no injuries as a result of the 
accident.  The July 1976 accident report gives a date six 
years before the appellant and his relatives have repeatedly 
asserted that he was injured in such an accident.  It is also 
contrary to the Report of Accidental Injury submitted by the 
appellant in December 1987.  This evidence shows no injury 
and no need for medical attention, directly refuting the 
appellant's contentions as to the severity of the accident 
and the care required thereafter.  Thus, the credible 
evidence of record establishes that the accident the 
appellant asserts to have caused him permanent incapacity did 
not occur when he, his sister, and his mother have said that 
it did.  It also establishes that he suffered no injury.  
This credible contemporaneous evidence renders his and his 
family's contentions incredible, and it renders any medical 
opinion based on their report of the accident or its severity 
to be without probative value.

The records of the SSA show that the appellant was found to 
be suffering from severe impairment and disabled within the 
meaning of the Social Security Act.  It was indicated in the 
March 1987 SSA decision that he allegedly became disabled in 
January 1982.  The medical records pertaining to the 
appellant in conjunction with his claim for SSA benefits are 
dated from April 1986 to 1988.  To the extent that those 
records show the appellant's physical and mental status after 
his eighteenth birthday, that evidence is not relevant to the 
issue on appeal.  As noted above, in assessing the 
appellant's eligibility to attain the status of a "child", 
the focus of analysis must be on the appellant's condition at 
the time of his eighteenth birthday.  See Dobson v. Brown, 4 
Vet. App. 443, 445 (1993).  While Dr. Morrill stated in 1986 
that the appellant had evidently been essentially non-
productive for the last three or four years, when this 
statement is viewed in context, it becomes clear that Dr. 
Morrill was doing no more than commenting upon the history 
provided by the appellant, as opposed to rendering a medical 
opinion on the matter.  For example, he went on to state that 
he "[the appellant] relates this to a burn over the right 
flank area."

The appellant and his attorney have insinuated that since the 
SSA has found the appellant severely impaired and disabled, 
the VA should recognize and abide by the Social Security 
Administration's action.  The Court, in Martin v. Brown, 4 
Vet. App. 136 (1993), has said that the results obtained by 
the SSA are pertinent when the VA makes a determination 
concerning unemployability.  However, from that same 
decision, the Court has said that the decision by the SSA 
will not be controlling for purposes of VA adjudications.  In 
this instance, the issue is whether the appellant was 
permanently incapable of self-support, which includes being 
able to take care of oneself; i.e., bath, clothe, and feed 
oneself.  Accordingly, the SSA decision is not binding upon 
the VA nor is it determinative of the issue now before the 
Board.  

The statements of Ronald M Crofton, M.A., Paul Kolon, MSW, 
and the records of the Borgess Behavioral Medicine 
Service/Delano Clinic have no probative value as to the 
appellant's status prior to age 18 because they relate to the 
appellant's condition subsequent to his eighteenth birthday.  
However, to the extent that they show the appellant to be 
living independently, cooking, cleaning, arranging 
transportation, and otherwise taking care of himself, they 
refute and further damage the appellant's credibility and 
that of his relatives who report him to have been dependent 
upon them even for dressing himself.

The July 1987 private Kalamazoo Family Medicine statement 
indicated that the appellant was partially incapacitated 
since 1982 and does not contain any probative evidence 
showing that he was incapable of self-support as of age 18.

A December 2000 report of Dr. Cillan is based on the history 
provided by the appellant that he was in a car accident at 
age 16.  As discussed above, the evidence shows that he was 
involved in an accident in 1976, at age 10 and there is no 
evidence that he sustained any injury as a result of that 
incident.  

Nevertheless, the Board finds the information provided by Dr. 
Cillan as inconclusive and speculative.  In other words, it 
is not definitive in proving the claim.  The assertion is 
deemed to be of limited weight as the statement fails to 
assert a medical basis upon which the supposition was 
predicated.  The Court has made it clear that medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Perman v. Brown, 5 Vet. App. 237, 
241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his (or her) suppositions are no 
better than the facts alleged by the claimant, and may be 
accorded little weight with regard to appellant's claim.  See 
also LeShore v. Brown, 8 Vet. App. 406 (1995); also Swann v. 
Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA, . . . to assess the 
credibility and weight to be given to evidence."  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Dr. Cillan statement has no probative value as it is merely a 
recitation of the appellant's self-reported, unsubstantiated, 
and non-credible history.  Her March 2001 affirmation has no 
probative value because it pertains to treatment of the 
appellant subsequent to his eighteenth birthday.  It was 
stated that that the appellant's case is one of mental 
retardation complicated by an accident which happened in 1982 
at age 16.  This statement is not probative because, as with 
her earlier statement, it is based on the inaccurate history 
provided by the appellant regarding the alleged 1982 
accident.

The record contains numerous statements of Dr. Whitener, who 
has indicated that the appellant has been permanently 
mentally disabled since 1982.  At the outset, and as noted 
above, the Board points out that the RO attempted to obtain 
Doctor Whitener's treatment records, however, the appellant 
did not furnish the required release form so that those 
records could be obtained.  Dr. Whitener never submitted 
copies of treatment records and in November 1999, she 
asserted that her records were conveniently destroyed in a 
fire.  Regardless, a review of her statement indicated that 
she did not personally examine the appellant until 1990.  
This was eight years after the appellant was reportedly 
disabled in the automobile accident.  

Additionally, it is also apparent that her opinion regarding 
the onset of the appellant's disability was based upon the 
appellant's own statements to that effect.  In March 1994, 
she wrote, "According to [the appellant], he has been 
disabled since that occurrence," i.e., being hit by a car.  
Once again, the Board emphasizes that a medial opinion based 
on an inaccurate factual premise has no probative value.  
Reonal v. Brown, 5 Vet. App. at 460-461.  In the instant 
case, since there is no indication that the statements of Dr. 
Whitener are based on anything other than the appellant's own 
account or recitation of the "facts", they have no 
probative value.  Moreover, Dr. Whitener's statements are 
also not significant when considered in conjunction with the 
complete absence of any treatment records of the appellant 
prior his attaining the age of 18 years and in light of his 
completing high school, an accomplishment which demonstrates 
an ability to interact with others and complete tasks.

Other medical evidence in the record consists of the 
statement of Dr. Tugwell, the October 1987 VA examination 
report and November 1997 statement of a VA examiner.  
However, none of this evidence shows a medical opinion to the 
effect that the appellant became permanently incapable of 
self-support before the age of 18.  Rather, Dr. Tugwell 
merely indicated that he was unable to provide medical 
records.  The October 1987 examination report did not include 
an opinion as to the appellant's condition at age 18.  In the 
November 1997 statement, the VA doctor was unable to come to 
a definitive opinion concerning the appellant's status at age 
18.  While the VA examiner noted that the appellant's mental 
retardation appeared to have been a lifelong problem and that 
his personality disorder and chronic pain appeared to be 
longstanding, he stated that it was difficult to determine 
their severity at a given time.  Therefore, while these 
conditions may have existed prior to the appellant's 
eighteenth birthday, the VA examiner did not indicate that 
they were of such severity to render the appellant 
permanently incapable of self-support prior to age 18.

This conclusion was further buoyed by the opinion provided in 
the IME.  That opinion noted that while the appellant may 
have had a sub-average IQ, there was no indication from the 
record that the appellant had impairment in adaptive 
functioning.  The examiner insinuated that because the 
appellant was able to complete high school, he was able to 
adapt to the situation, despite any intelligence impairment 
he may have suffered therefrom.  

The June 2002 statement of Dr. Pankiewicz, while sufficient 
to reopen the appellant's claim, when viewed in light of the 
entire record, has little probative value.  The opinion is 
based on review of "relevant documentation" which is listed 
as documents dated from April 1986 to July 1988, all of which 
postdate the appellant's eighteenth birthday.  There is no 
evidence showing that Dr. Pankiewicz ever examined the 
appellant.  He opines that the appellant was permanently 
incapable of self-support prior to his eighteenth birthday 
based on mental impairment, nearly 18 years after the 
appellant reached age 18.  As discussed above, the Board has 
found that the much of the medical evidence of record 
highlighted or provided by Dr. Pankiewicz is of little or no 
probative value, in part because the medical opinions 
expressed therein were based on an inaccurate medical history 
provided by the appellant.  Much of the evidence relied on by 
Dr. Pankiewicz is just such evidence and therefore his 
opinion can be no more probative because it is also based on 
an inaccurate medical history.  When weighed against the 
relevant and probative evidence of record, Dr. Pankiewicz's 
statement falls far short of showing that the appellant was 
incapable of self-support at the time of his eighteenth 
birthday.

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  
Guerrieri, supra.  Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as the reasoning employed by the physicians and whether or 
not (and the extent to which) they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).

In this case, the Board finds that the IME, and the addendum 
of the IME, are more credible for the reasons discussed 
below.  The IME opinion was provided by an individual who did 
not have a pecuniary interest in the matter.  That is, while 
the doctor had not treated the appellant, her statements were 
not provided in association with a claim for pecuniary 
benefits.  With respect to the various opinions highlighted 
the appellant or his attorney, nearly every one of those 
opinions was provided several years after the appellant's 18 
birthday.  They are no better than the opinion provided by 
the IME doctor.  Most importantly, the opinions that the 
appellant have relied thereon were made by medical personnel 
who did not treat the appellant immediately following the 
claimed disabling motor vehicle - bicycle accident.  On the 
other hand, the IME examiner thoroughly reviewed the 
appellant's file including all clinical records and 
statements provided by the appellant.  This was accomplished 
prior to rendering a final opinion.  

The lay evidence of record, consisting of the statements of 
the appellant, his mother and his aunt, with respect to his 
alleged incapacity prior to age 18 are not competent as they 
lack medical expertise and are not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Furthermore, these contain demonstrable untruths regarding 
the appellant's history and abilities.  The Board finds that 
the March 2001 statement purported to be the statement of the 
appellant's sister has no probative value because the 
statement was written and signed by the appellant.  There is 
no indication that the appellant's sister intended to make 
the statement and the Board will not accept this statement as 
credible.  The Board also concludes that the statements of 
the appellant with respect to the alleged 1982 accident are 
incredible because those assertions are contradicted by the 
credible evidence of record indicating that an accident 
occurred in 1976 that did not result in any injuries.

Moreover, the Board finds the motivation for pecuniary gain 
must be weighed in regarding the appellant's claim.  Due to 
the contradictions between the statements claimed as truthful 
versus the medical and police records of the middle 1980s, 
the Board finds significantly reduced probative value is to 
be assigned to the appellant's reported history of his 
incapacity.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (It is incumbent on the Board in its analysis of the 
appellant's claims to evaluate all of the evidence in 
arriving at a conclusion, taking into consideration various 
factors, including the appellant's own self-interest).

The question is not whether he now supports himself, or 
whether he has ever done so.  The question is whether there 
is competent, credible evidence on which to base a 
determination that he was permanently incapable of self- 
support at the age of 18.  The evidence prior to, 
contemporaneous with, and even subsequent to that time-frame 
shows that he was functioning at a high level, living 
independently, attending school, caring for himself.

Accordingly, the Board finds that a preponderance of the 
credible evidence is against the claim for entitlement to 
recognition of the appellant as the helpless child of the 
veteran.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable.



ORDER

1.  New and material evidence having been presented, the 
claim of entitlement to recognition of the appellant as the 
helpless child of the veteran is reopened.

2.  Entitlement to recognition of the appellant as the 
helpless child of the veteran is denied.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


